Application for stay of the execution of the order referring the issues in this case to an Official Referee, pending the appeal taken from the said order, granted, without costs. Motion to dismiss appeal denied, without costs. It does not appear to us that this case was one in which a compulsory reference could be had under section 466 of the Civil Practice Act. Sections 116 and 117 of the Judiciary Law must be read in conjunction with this section of the Civil Practice Act. (Newcomb V. Newcomb, 281 App. Div. 689.) Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.